DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 18 March 2021 has been received and considered.
Claims 1-13 are pending.
This Action is Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chase et al. (“SECURITY OF HOMOMORPHIC ENCRYPTION”, Homomorphic Encryption Standardization Workshop on July 2017) in view of Youn et al. (US 10270588) and further in view of Youn et al. (US 20150180659)(herein after “Youn1”).
As per claims 1, 7, and 13, Chase et al. discloses a program, device, and decryption method, the method comprising: receiving a homomorphic ciphertext; and obtaining a result value added an error value at a message from the received homomorphic ciphertext, wherein the message is disposed at a position adjacent to the error (see pages 8-10 where the decryption results in the message plus an error).
While Chase et al. discloses the message is adjacent to the error, they fail to explicitly disclose wherein the error is disposed on the least significant bit (LSB) side in the homogeneous ciphertext, and the message is disposed at a position adjacent to the error.
However, Youn et al. teaches a homomorphic cryptographic system where the error is disposed on the least significant bit (LSB) side in the homogeneous ciphertext, and the message is disposed at a position adjacent to the error (see column 8 line 43 through column 9 line 8, column 10 lines 56-65, column 11 line 63 through column 12 line 6, column 13 lines 41-51, column 14 lines 12-20).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the error in the LSB adjacent to the message in the Chase et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been that have a defined format makes it easier to find and remove the error.
While the modified Chase et al. and Youn et al. system teaches the teaches disposing the error on the LSB side of the ciphertext, there lacks an explicit recitation that first ciphertext data corresponding to the error is disposed on the least significant bit (LSB) side in the homogeneous 
However Youn1 teaches a first ciphertext data corresponding to the error is disposed on the least significant bit (LSB) side in the homogeneous ciphertext, and second ciphertext data corresponding to the message is disposed at a position adjacent to the first ciphertext data (see paragraphs [0050]-[0054]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Youn1 in the modified Chase et al. and Youn et al. system.
Motivation to do so would have been to allow for lower storage requirements (see Youn1 paragraph [0054]).
As per claims 2 and 8, the modified Chase et al., Youn et al., and Youn1 system discloses a plaintext space of the homomorphic ciphertext is a complex number, and wherein the obtaining a result value comprises: obtaining a result value from a message of a real number part of the homomorphic ciphertext (see Chase et al. pages 8-10, rounding).
As per claims 3 and 9, the modified Chase et al., Youn et al., and Youn1 system discloses the homomorphic ciphertext is generated by reflecting a scaling factor in a message, and wherein the result value is value by multiplying an error value by a value in which the scaling factor is reflected in the message (see Chase et al. pages 8-9).
As per claims 4 and 10, the modified Chase et al., Youn et al., and Youn1 system discloses processing a rounding process by multiplying the result value by the inverse of the scaling factor (see Chase et al. pages 9-10 dividing and rounding).
.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Chase et al., Youn et al., and Youn1 system as applied to claims 1 and 7 above, and further in view of Laine et al. (US 20170134157).
As per claims 6 and 12, the modified Chase et al., Youn et al., and Youn1 system discloses the obtaining a result value comprises: performing a decrypting operation for the homomorphic ciphertext (see Chase et al. pages 8-9), but fails to explicitly disclose the homomorphic ciphertext is expressed as a plurality of bases, and wherein the obtaining a result value comprises: performing a decrypting operation for each basis of the homomorphic ciphertext.
However, Laine et al. teaches the homomorphic ciphertext is expressed as a plurality of bases, and wherein the obtaining a result value comprises: performing a decrypting operation for each basis of the homomorphic ciphertext (see paragraphs [0059]-[0072] showing the use of various different bases for the homomorphic cryptographic operations).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use different bases in the modified Chase et al., Youn et al., and Youn1 system.
Motivation to do so would have been to use polynomials with a lower number of terms (see Laine et al. paragraph, for example, [0060]).

Double Patenting
The nonstatutory double patenting rejection is withdrawn based on divergent amendments in the present Application and Application No. 16/773,044.

Response to Arguments
Applicant's arguments filed 18 March 2021 have been fully considered but they are not persuasive. Applicant argues (see Response pages 6-8) that Youn fails to provide for any rebooting or reasoning for placing the error value in a known LSB position. 
In response to this argument, it is noted that the features upon which applicant relies (i.e., rebooting to reduce the error size) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Furthermore, as cited above, Youn teaches placing the error value at the LSB position; it is very well-known to place certain portions of a message in known places to ensure they can easily be found (e.g. a header or footer of a message).  As such, without further details, placing an error value at a LSB position is a known and obvious placement of data.
Applicant’s remaining arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure the remaining references put forth on the PTO-892 form are directed to homomorphic cryptography systems.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419